Title: [Diary entry: 17 April 1785]
From: Washington, George
To: 

Sunday 17th. Mercury at 48 in the Morning— at Noon and 60 at Night. Wind fresh all day from the So. West but more moderate in the Afternoon. Doctr. Craik and his family went to Colo. McCartys after Breakfast and to Dinner came Mr. Chas. Steward & Mr. George Digges—Doctr. Walter Jenifer and his wife Mr. Wilson Mr. Hunter & a Mr. Lymebarie—all of Whom, with the two Mrs. Stuarts & Betcy Custis went away after dinner. Fanny Bassett went up with Mrs. Doctr. Stuart.